PER CURIAM.
No useful purpose would be served by-writing an extended opinion in the case at bar. It is clear that sufficient competent evidence was introduced from which the jury could find, as they did find, that the deceased soldier had taken positive and af*222firmative steps to change the beneficiary of his insurance policy from his mother to his wife. In fact in the instant case it is unnecessary to go even as far as did the Court of Appeals for the Fifth Circuit in Mitchell v. United States, 165 F.2d 758, 2 A.L.R.2d 484, affirming Rutledge v. United States, D. C., 72 F.Supp. 352, for in the case at 'bar the soldier wrote to 'his wife that “ * * * the insurance is in your name only.”
Accordingly the judgment of the court below, 78 F.Supp. 420, will be affirmed.